ORDER

PER CURIAM.
Michael Lyle appeals from his conviction of two counts of attempted rape, in violation of Section 566.030 RSMo 1994; and three counts of sodomy, in violation of Section 566.060 RSMo 1994, with a nine year-old female. He argues improper admission of evidence of uncharged misconduct, inappropriate comment by the prosecutor in closing argument, and preclusion of his presentation of evidence and the denial of his Rule 29.15 motion without entering findings of fact and conclusions of law.
The judgment of the trial court is affirmed. Rules 30.25(b) and 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.